DETAILED ACTION
The application of Elbaum et al., for a “Micro-architectural fault detectors” filed on September 25, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination. 
Claims 1-20 are rejected under 35 USC § 103. 

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fortino et al. (U.S. PGPUB 20180121273) in view of O'Bleness et al. (U.S. PGPUB 20200348985). 

As per claims 1, 11, and 17, Fortino discloses a system/method/one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors ([0004]), cause the one or more processors to perform operations comprising:
a micro instruction queue to provide queues ([0077], “execution queues”) for scheduling (Fig. 9, “Scheduler 913”);
receiving one or more micro instructions for scheduling in a processor, the processor including one or more processing resources ([0075], “Scheduler 913 schedules native machine instructions received from decode logic 912 and fetch logic 911 for execution by execution logic 914.”); 
determining whether a mode for micro-architectural fault detection are enabled for micro instruction processing (Fig. 13, “Reliability Enhancement Selected 1380”) and ([0102]); and
performing fault detection in performance of the one or more micro instructions utilizing one or more of the following modes:
a second micro-architectural redundancy execution mode ([0049]-[0050]), wherein the second mode includes replicating a first micro instruction to generate a plurality of micro instructions for performance by a set of processing resources of the one or more processing resources ([0050], “the functional duplicate component 521 creates multiple sets of the native machine instructions or micro code that are functional duplicates or copies”).
Fortino fails to explicitly disclose a first idle canary mode.
O'Bleness of analogous art teaches:
a first idle canary detection mode, wherein the first mode includes assigning at least one component of the processor that is temporarily idle ([0039]-[0040]) as an idle canary detector to perform a canary process with an expected outcome (Figs. 4-7).
All of the claimed elements were known in Fortino and O'Bleness and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of improving performance and functional safety (O'Bleness, [0022]).

As per claim 2, Fortino discloses the at least one component is a processing resource of one or more execution ports ([0129]-[0130]).

As per claim 3, O'Bleness discloses the first mode further includes: verifying whether an actual result of the canary process performed by the at least one component matches the expected outcome for the canary process (Figs. 4-7).

As per claim 4, O'Bleness discloses the first mode further includes: upon determining that the actual result of the canary process does not match the expected outcome, taking one or more actions to address a possible fault (Figs. 5 and 8).

As per claim 5, O'Bleness discloses the one or more actions include providing a fault alert (Figs. 5 and 8, “signal error”).

As per claim 6, Fortino discloses the second mode further includes: verifying results of the performance of the plurality of micro instructions to determine whether the results match (Fig. 7, elements 730-740).

As per claim 7, Fortino discloses the second mode further includes: upon determining that the results of plurality of micro instructions do not all match each other, taking one or more actions to address a possible fault ([0062], “In block 740, an error mitigation process is performed responsive to a mismatch within the comparison result. In one embodiment, performing the error mitigation process comprises the processor rolling back to a last known valid or commit point of the execution of the plurality of instructions. Performing an error mitigation process can comprise the processor generating a fault condition.”).

As per claim 8, Fortino discloses the one or more actions include preventing the first micro instruction from committing ([0062], “In block 740, an error mitigation process is performed responsive to a mismatch within the comparison result. In one embodiment, performing the error mitigation process comprises the processor rolling back to a last known valid or commit point of the execution of the plurality of instructions. Performing an error mitigation process can comprise the processor generating a fault condition.”).

As per claim 9, O'Bleness discloses the first mode further includes utilizing one or more processing resources in performing at least a portion of functional safety (FUSA) testing for the processor ([0072]-[0075]).

As per claims 10, 16, and 20, O'Bleness discloses tuning operation of one or both of the first mode and the second mode, wherein tuning includes selecting conditions in which either the first mode or the second mode will operate ([0071], “Whether the current mode is the split mode or the lock mode can be selected statically or dynamically.”).

As per claim 13, O'Bleness discloses the canary process is tuned for fault detection including detection of a voltage fault or a timing fault that is applied to the first processor ([0022] and [0043]).

As per claim 15, Fortino discloses a micro instruction replicator to receive micro instructions ([0050]) from the micro instruction queue ([0077], “execution queues”) and to replicate micro instructions for the second mode ([0050], “the functional duplicate component 521 creates multiple sets of the native machine instructions or micro code that are functional duplicates or copies”); and a replication micro instruction verifier to verify the results of the performance of replicated micro instructions ([0050]) and (Figs. 5-6).

As per claims 12 and 18, please refer to claims 3-4.
As per claims 14 and 19, please refer to claims 6-7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113